Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is the second Office Action on the merits of application no. 17/132,744 filed 12/23/20. Claims 1-14 are pending. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to show or render obvious a plurality of linings positioned inside the seating space on an outer side of the contact part and coupled to the hub bearing to be movable in a circumferential and radial direction in combination with the remaining limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 10/27/21, with respect to claims 1-14 have been fully considered and are persuasive.  The objection of claims 3-11, 13 & 14 have been withdrawn. The rejection of claims 1, 2 & 12 under 35 U.S.C. 102(a)(1) has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Bindl ‘009 teaches a wheel hub with electric motor but lacks the plurality of linings moving in a circumferential and radial direction. 
Bixby ‘040 teaches a vehicle drive mechanism but lacks the plurality of linings moving in a circumferential and radial direction. 
Duncan ‘413 teaches rotatable fenders but lacks the plurality of linings moving in a circumferential and radial direction. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HUAN LE/Primary Examiner, Art Unit 3659